Citation Nr: 0400369	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-02 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for a 
low back disorder.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, he stated that he wanted to have a hearing with the 
Board at its central office in Washington, D.C.  In May 2003, 
the veteran was notified that a hearing had been scheduled 
for him in October 2003 and informed of the time and location 
of the hearing.  The record reflects that the veteran did not 
appear for the hearing.  Accordingly, the Board finds no 
hearing request pending at this time.

The Board notes that the veteran submitted microfiche so that 
VA would have a copy of his service medical records.  He 
requested that VA send him the microfiche back once it had 
made the necessary copies.  The claims file contains the 
microfiche, and since the copies have been made and 
associated with the claims file, the RO should send it back 
to the veteran.


FINDING OF FACT

There is no competent evidence of a nexus between the post 
service diagnosis of degenerative disc disease of the lumbar 
spine and service.


CONCLUSION OF LAW

A low back disorder, diagnosed as degenerative disc disease 
of the lumbar spine, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim for service connection for a low back disorder by means 
of the July 2001 letter and the discussions in the June 2002 
rating decision and the November 2002 statement of the case.  
In July 2001 letter, the RO told the veteran that he would 
need to submit evidence of an inservice back injury, medical 
evidence of a current disability, and evidence showing a 
relationship between the current disability and a disease, 
injury, or event in service.  The RO further told him that a 
showing of continuity of symptomatology was required to 
support a claim when chronicity had not been shown in service 
and that this was usually shown by medical records of 
treatment of the claimed condition since discharge from 
service.  In the June 2002 rating decision, the RO told the 
veteran that although the service records showed that he had 
been diagnosed with a muscle strain in his lumbar spine in 
1981, there was no other evidence in service or following 
service that showed he had been treated for such disability 
since service.  Evidence received following the issuance of 
the rating decision showed that the veteran had been treated 
for degenerative disc disease of the lumbar spine starting in 
2001.  In the statement of the case, the RO noted that the 
veteran had been shown to have an inservice diagnosis of 
muscle strain and a post service diagnosis of degenerative 
disc disease but that there was no objective medical evidence 
which established a relationship between the degenerative 
disc disease of the lumbar spine and the inservice injury to 
the spine.  Therefore, the veteran was informed that the 
evidence necessary to substantiate his claim would be 
competent evidence of a nexus between the post service 
diagnosis of degenerative disc disease and service, to 
include continuity of symptomatology between the veteran's 
discharge from service and the time he submitted his claim 
for compensation in 2001.  Based on the above, the Board 
finds that VA has no outstanding duty to inform him that any 
additional information or evidence is needed to substantiate 
his claim.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
July 2001 letter, the RO informed the veteran that it would 
assist in obtaining records and documents to complete his 
claim.  The RO stated that if there were private medical 
records that supported his claim for service connection that 
VA would help him obtain those records.  It requested that 
the veteran complete the enclosed VA Form(s) 21-4142, 
Authorization and Consent to Release Information to VA, for 
each doctor, clinic, or hospital who had treated him for his 
low back.  In the November 2002 statement of the case, the RO 
informed the veteran that it must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  It told the veteran that as long as 
he adequately identified the records, that VA would assist in 
obtaining them.  The RO stated that it was responsible for 
obtaining medical records held by any federal department or 
agency that the veteran identified.  It further stated that 
it would obtain medical records from other health-care 
facilities as long as the veteran adequately identified the 
facilities, but noted that the veteran had the ultimate 
responsibility for obtaining those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, copies of the veteran's service medical 
records have been associated with the claims file.  In a 
statement received by the veteran in May 2001, he stated he 
had not received any treatment since service for his back.  
Subsequently, the RO obtained VA treatment records, dated 
from 1998 to 2001.  The veteran has not indicated having 
received any treatment from a private physician or a private 
hospital.  Thus, the Board finds that the veteran has not 
identified any records that VA needs to assist in obtaining.

Although an examination was not conducted in connection with 
the veteran's claim for service connection for a low back 
disorder, the Board finds that the veteran essentially has 
been examined.  Under 38 C.F.R. § 3.326(b) (2003), it states 
that, "Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report from 
any government or private institution may be accepted for 
rating a claim without further examination."  In a December 
2001 VA treatment report, the examiner made thorough findings 
pertaining to the veteran's lumbar spine.  Additionally, the 
veteran reported his history of having sustained an injury to 
his back in service.  Thus, the Board finds that this 
treatment report is adequate and constitutes an examination 
for VA purposes under 38 C.F.R. § 3.326(b) and VA has 
fulfilled its duty to assist in that regard.  It must be 
noted that there are other VA treatment reports relating to 
the veteran's back that could also constitute an examination 
for VA purposes.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Service medical records show that in September 1981, the 
veteran reported a 15-day period of back pain.  The examiner 
stated that the veteran could touch his toes and that 
palpation of the spine revealed no abnormalities but that 
there was some tenderness at T-4.  The assessment was muscle 
strain.  A January 1984 treatment report shows that the 
veteran had fallen off a roof and sustained an injury to his 
right wrist.  He was seen the following month and x-rays 
showed that he had fractured his right radius.  An August 
1985 report of medical examination at separation from service 
indicated that clinical evaluation of the spine and other 
musculoskeletal system was normal.

In the veteran's VA Form 21-526, Veteran's Application for 
Compensation or Pension, received in May 2001, he indicated 
he was seeking compensation for a back injury that occurred 
in September 1984.

A July 2001 VA outpatient treatment report shows that the 
veteran reported he had had back pain since sustaining an 
injury in service, which pain was getting worse.  The 
examiner stated that the veteran had good flexion and 
extension and that there were no perithoracic spasms present.  
Straight leg raising was reported as negative on both sides.  
The examiner recommended that the veteran not do any heavy 
lifting.  In December 2001, the veteran reported having a 
history of back pain since falling off a roof while in 
service.  He stated that his back pain had been intermittent 
since the fall, but that he had been experiencing increasing 
numbness.  The examiner noted that x-rays of the low back 
revealed mild osteopenia with minimal scoliosis.  Physical 
examination revealed that the veteran had normal range of 
motion with negative straight leg raising.  There was 
tenderness at L5-S1 with increased paraspinal muscle tension.  
The examiner stated that the veteran had chronic low back 
pain.  

A February 2002 MRI of the lumbar spine revealed degenerative 
disc disease at L5-S1 with a small central focal herniation 
and possible mild neural foraminal narrowing on the left.  
The VA treatment reports show complaints of back pain.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a low back disorder, to 
include degenerative disc disease of the lumbar spine.  The 
service medical records show that the veteran complained of 
pain in his back in 1981.  The diagnosis was muscle strain.  
The veteran asserts that he injured his back when he fell off 
the roof in 1984.  While the veteran is competent to assert 
that he sustained an injury to his back in service, the 
service medical records that address the incident where he 
had fallen off the roof do not indicate that the veteran 
injured his back.  Those records show that he sustained a 
fracture to his wrist.  The veteran did not complain of back 
pain at that time.  Additionally, the August 1985 report of 
medical examination upon separation from service did not 
reveal any abnormality of the spine.  Thus, any injury that 
the veteran had possibly sustained at the time of the 1981 or 
1984 incidents is not shown otherwise than to have resolved 
at the time of the veteran's discharge.  The Board accords 
more probative value to the documentation made 
contemporaneously with service than to the veteran's 2001 
allegations of having sustained an injury to his low back 
during service which, in effect, culminated in his currently 
claimed disorder.  

Additionally, supporting the Board's determination that 
service connection is not warranted for a low back disorder 
is that the veteran has not brought forth any evidence of 
continuity of symptomatology since his discharge from 
service.  In his May 2001 application for compensation, he 
indicated he had not received any treatment for his back 
since service, which is a span of 15 years.  He submitted a 
separate note, stating that he had not received any treatment 
for his back between his discharge from service and his 
application for benefits.  The veteran began receiving 
treatment for his back pain thereafter.  There are numerous 
VA treatment records that address the veteran's current back 
pain; however, in none of those treatment reports does a 
competent medical professional attribute the current back 
disorder to the veteran's service.  Examiners note that the 
veteran has attributed his back pain to service, but none of 
them state that there is a possible causal connection between 
the current disorder and the back pain in service.  The 
veteran was discharged in 1985, and the first showing of any 
post service back disorder is more than 15 years following 
the veteran's discharge from service.  The prospect for 
intercurrent disease onset or injury during such a time frame 
is deemed to be significant and weighs negatively against the 
veteran's claim.  Thus, the veteran has not brought forth 
evidence of continuity of symptomatology, nor has he brought 
forth competent evidence of a nexus between the current low 
back disorder and service.  

While the veteran has attributed his low back disorder to 
service, he has not been shown to have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board finds that the veteran's claim for service 
connection for a low back disorder cannot be granted because 
he has not brought forth competent evidence of a nexus 
between the current low back disorder, to include evidence of 
continuity of symptomatology.  Accordingly, for the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
low back disorder, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for a low back disorder, to include 
degenerative disc disease of the lumbar spine, is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



